                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


KYLE KOCH,

                      Plaintiff,

v.                                                           Case No: 6:19-cv-667-Orl-41GJK

LAKE CITY CREDIT, LLC and GARY
S. WILLIKY,

                      Defendants.
                                               /

                                               ORDER

       THIS CAUSE is before the Court on Defendant Williky’s Motion to Dismiss (Doc. 17).

United States Magistrate Judge Gregory J. Kelly issued a Report and Recommendation (Doc. 37),

in which he recommends denying Defendant Williky’s Motion.

       After a de novo review of the record, and noting that no objections were timely filed, this

Court agrees entirely with the analysis set forth in the R&R. Accordingly, it is ORDERED and

ADJUDGED as follows:

          1. The Report and Recommendation (Doc. 37) is ADOPTED and CONFIRMED and

              is made a part of this Order.

          2. Defendant Williky’s Motion to Dismiss (Doc. 17) is DENIED.

       DONE and ORDERED in Orlando, Florida on August 7, 2019.




                                              Page 1 of 2
Copies furnished to:

Counsel of Record




                       Page 2 of 2
